EXHIBIT 10.1








 
AGREEMENT FOR THE PURCHASE AND SALE OF COMMON STOCK
 
BY AND AMONG
 
Faith TV LLC (a Florida corporation)
A. Kenneth Curtis, individually,
William Curtis, individually,
Jim West, individually,
Mark McGregor, individually,


AND
 
VALCOM, INC., a Delaware Corporation,
 
December 15, 2008
 
 
 
 

--------------------------------------------------------------------------------


 
AGREEMENT FOR THE PURCHASE AND SALE OF COMMON STOCK


THIS AGREEMENT FOR THE PURCHASE AND SALE OF COMMON STOCK (the “Agreement”) is
made and entered into this the 15th December, 2008, by and between VALCOM, INC.,
a Delaware corporation (the "Buyer") and A. Kenneth Curtis, individually,
William Curtis, individually, Jim West, individually, Mark McGregor,
individually and Faith TV, LLC., a Florida corporation (the “Company”), 2607
Success Drive, Odessa, FL 33556, USA Kenneth Curtis, William Curtis, Jim West
and Mark McGregor shall sometimes be collectively referred to herein as the
“Sellers.”  Buyer, Sellers and the Company are referred to collectively herein
as the "Parties."


BACKGROUND:


A.           The Company is a TV broadcast network (the “Business”).


B.           The Company carries on this business through affiliate agreements
with over the air broadcasters and through internet protocol TV service
providers.


C.           The company has various assets including an owned library of
programming, a licensed library of programming, and various assets necessary for
the operation of the broadcast network.


E.    Control of the Corporation is shared in unit shares (the Shares) as
follows and all payments of the consideration will be in proportion to the unit
shares as follows;
 
Kenneth Curtis 
    30 % 
William Curtis 
    50 % 
Jim West 
    15 % 
Mark McGregor 
    5 % 

 
F.    All Sellers desire to sell and the Buyer desires to purchase from each of
the Sellers, one hundred percent (100%) of their respective ownership in the
Company, for a total of one hundred percent (100%) of the total issued and
outstanding common stock and unit shares in the Company (collectively, the
“Shares”) on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the adequacy and sufficiency of which are hereby acknowledged,
the Parties hereto, intending to be legally bound, agree as follows:


1.           Definitions.


"Adverse Consequences" means all actions, suits, proceedings, investigations,
charges, complaints, claims, injunctions, judgments, orders, decrees, rulings,
damages, dues, penalties, fines, costs, reasonable amounts paid in settlement,
liabilities, obligations, taxes, liens, losses, expenses, and fees, including
court costs, arbitration costs and fees, and reasonable attorneys' fees and
expenses.
 
Page 2 of 36

--------------------------------------------------------------------------------


 
"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
 
"Affiliated Group" means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state or
local law.
 
“Agreement” shall have the meaning ascribed thereto in the Background Section of
this Agreement.
 
"Basis" means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
 
"Best Efforts" means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that the desired result is
achieved in a timely fashion without depriving the person of the material
benefits of the Agreement.
 
“Business” shall have the meaning ascribed thereto in the preamble of this
Agreement.
 
“Buyer” means Valcom, Inc., a Delaware corporation or its assigns.
 
"Closing" has the meaning set forth in Section 2(f) below.
 
"Closing Date", as set forth in Section 2(f) (i) and 2(f) (ii) below, means the
actual date the Closing takes place.
 
"COBRA" means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
“Company” means Faith TV, LLC., a Florida corporation.
 
"Confidential Information" means any information concerning the businesses and
affairs of a Party other than information that (a) is lawfully in the public
domain, (b) is or becomes available to the public through no breach of this
Agreement, (c) was previously known by the receiving party without any
obligation to hold it in confidence; (d) is rightfully obtained from a person or
entity not a party to this Agreement without any obligation of confidentiality;
(e) is approved for release by written authorization of the disclosing party,
but only to the extent of such authorization; (f) is required by law or
regulation to be disclosed to any person, after the exhaustion of such Party’s
rights and remedies under applicable law to contest such disclosure, if any, but
only to the extent and for the purposes of such required disclosure; (g) is
disclosed in response to a valid order of a court or other governmental body or
any political subdivision thereof, after the exhaustion of such Party’s rights
and remedies under applicable law to contest such disclosure, if any, but only
to the extent of and for the purposes of such order; or (h) is independently
developed by  the receiving party without use of or reference to the
Confidential Information of the disclosing party.
 
Page 3 of 36

--------------------------------------------------------------------------------


 
"Controlled Group" has the meaning set forth in Code §1563.
 
"Employee Benefit Plan" means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement which is an Employee Pension Benefit Plan, (c) qualified
defined benefit retirement plan or arrangement which is an Employee Pension
Benefit Plan (including any Multiemployer Plan), or (d) Employee Welfare Benefit
Plan or material fringe benefit or other retirement, bonus, or incentive plan or
program.
 
"Employee Pension Benefit Plan" has the meaning set forth in ERISA §3(2).
 
"Employee Welfare Benefit Plan" has the meaning set forth in ERISA §3(1).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate" means each entity which is treated as a single employer with
Company for purposes of Code §414.
 
"Fiduciary" has the meaning set forth in ERISA §3(21).
 
"Financial Statement" has the meaning set forth in Section 3(g) below.
 
"GAAP" means Generally Accepted Accounting Principles as in effect from time to
time.
 
"Indemnified Party" has the meaning set forth in Section 9(d) below.
 
"Indemnifying Party" has the meaning set forth in Section 9(d) below.
 
"Intellectual Property" means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice); all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof; (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith; (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith; (d) all mask works and all
applications, registrations, and renewals in connection therewith; (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals); (f) all computer software (including data and
related documentation); (g) all other proprietary rights; and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
 
Page 4 of 36

--------------------------------------------------------------------------------


 
"Liability" means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due but not
until due), including any liability for Taxes.
 
"Most Recent Balance Sheet" means the balance sheet contained within the Most
Recent Financial Statements.
 
"Most Recent Financial Statements" has the meaning set forth in Section 3(g)
below.
 
"Most Recent Fiscal Year End" has the meaning set forth in Section 3(g) below.
 
"Multiemployer Plan" has the meaning set forth in ERISA §3(37).
 
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
"Party" has the meaning set forth in the preamble to this Agreement.
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Person" means an individual, a partnership, limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).
 
"Prohibited Transaction" has the meaning set forth in ERISA §406 and Code §4975.
 
"Purchase Price" has the meaning set forth in Section 2(b) of this Agreement.
 
“Real Property” shall have the meaning ascribed thereto in Section 3(k) of the
Agreement.
 
"Reportable Event" has the meaning set forth in ERISA §4043.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Security Interest" means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic's, materialmen's, and similar
liens; (b) liens for Taxes not yet due and payable; (c) purchase money liens and
liens securing rental payments under capital lease arrangements; and (d) other
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money.
 
“Sellers” shall mean Kenneth Curtis, William Curtis, Jim West and Mark McGregor,
jointly and severally.
 
“Shares” shall have the meaning ascribed thereto in the preamble of this
Agreement and shall constitute, in the aggregate, one hundred percent (100%) of
the issued and outstanding common stock and share units of the Company.
 
Page 5 of 36

--------------------------------------------------------------------------------


 
“Subsidiaries” shall have the meaning ascribed thereto in Section 3(f) of the
Agreement.
 
"Tax" means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
 
"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
"Third Party Claim" has the meaning set forth in Section 9 (d) below.
 
2.           Purchase and Sale of Shares.
 
(a)           Basic Transaction. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from the Sellers, and the Sellers
agree to sell to the Buyer, the Shares, free and clear of any and all liens,
claims and encumbrances of any kind whatsoever.  The Sellers shall issue,
transfer, assign, convey and deliver the Shares to Buyer on the Closing
Date.  At the Closing, the Sellers shall deliver to the Buyer all of the
Company's stock certificates representing the Shares, duly endorsed or with
appropriate stock powers attached, in proper form for transfer, and with stamps
for all applicable Federal, state or local stock transfer taxes, if any, affixed
thereto. The Sellers shall be jointly and severally liable for the payment of
any and all documentary stamps or transfer taxes incurred in favor of the State
of Florida, if any, as a result of the transactions contemplated hereby (the
“Transfer Taxes”).  The Buyer hereby acknowledges that the Shares have not been
registered under the Federal securities laws of any state, and that the Shares
may only be sold in compliance with such laws and any other applicable laws.
 
(b)   Purchase Price. The purchase price for the Shares will be the total sum of
Nine Hundred  Thousand US Dollars ($900,000.00) in Cash and  One Hundred
Thousand shares of Valcom Preferred Class C Stock, valued at One Dollar (1$) per
share which Sellers agree constitutes good, valuable and sufficient
consideration, and shall be paid in the amounts and to those set out in the
Payment Instruction which is signed by the Sellers and attached herein as
Exhibit E.  The purchase price shall be dispensed in two parts in accordance
with Sections 2(c) and 2(d) below.
 
1)    Part One.  Two Hundred and Fifty Thousand Dollars ($150,000.00) and the
Preferred stock (100,000) shares valued at $1.00 per share will be paid to the
Sellers at the time of closing or as soon after closing as the stock can be
issued. The payment of this amount will be net of the deposit of $ 25,000 paid
as a refundable deposit with the Letter of Intent and attributable to the
purchase price at closing.
 
Page 6 of 36

--------------------------------------------------------------------------------


 
2)   Part Two: The Deferred Payments.  Seven Hundred and Fifty Thousand Dollars
($750,000.00) will be paid on the following dates:
 
(i)   February 17th 2009
One hundred and fifty thousand dollars ($150,000)
(ii)  April 17th 2009
One hundred and fifty thousand dollars ($150,000)
(iii) June 01st 2009
Two hundred thousand dollars ($200,000)
(iv) Sept. 17th 2009
Two hundred and fifty thousand dollars ($250,000)

 
(c)   The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Buyer at 2113A Gulf
Blvd., Indian Rocks Beach, Florida 33785 commencing on: (a) December 15th, 2008;
or (b) such other date as the Buyer and Seller shall agree.(the “Closing Date”).
 
(d)   Security Provided on Deferred Payments. Valcom will provide, by way of
security for the Deferred Payments, 1,000,000 shares of Valcom Common Stock
(“the Security Stock”) which is the personal property of Vince Vellardita. The
security stock will be held by an in escrow by Sichenzia Ross Friedman Ference
LLP of 61 Broadway, 32nd Floor, New York, New York  (Attn.: Darrin M. Ocasio,
Esq) (“the Escrow Agent”). The escrow arrangements will be put in place as soon
as practicable after closing but not later than 10 working days and the
following will be the arrangements controlling the escrow of the Secured Stock
 
        (i)   
In the event that Escrow Agent receives notice from either of Kenneth Curtis or
William Curtis that Valcom have failed to make a payment due under 2 (d) above
within 10 days of the due date and Valcom fails to show proof of having made
such payment, the Escrow Agent shall make available to the Sellers, collectively
represented by William Curtis, the Security Stock or the amount of the Security
Stock equivalent to the payment due and remaining unpaid under 2.d.

       (ii)   
In the event that Valcom provides proof of payment to the Sellers of all amounts
due under 2(d) above, then the Escrow Agent shall release the full amount of all
Security Stock remaining in the custody of the Escrow Agent.

       (iii)      
In the event the Escrow Agent has released a portion of Security Stock, the
Escrow can deem the payment due under 2.d which was due and unpaid, to be fully
paid following the release of the Security Stock or a portion thereof.

 
3.    Representations and Warranties Concerning the Company.


The Sellers and the Company jointly and severally represent and warrant to Buyer
that the statements contained in this Section 2 are true, correct, and complete
as of the date of this Agreement, and will remain true, correct, and complete as
of the Closing Date except as set forth on the Schedules attached hereto and
made a part hereof.
 
 
Page 7 of 36

--------------------------------------------------------------------------------


 
(a)           Organization of Company. Company is a LLC corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida.  Attached hereto as Schedule 2(a), is a true and correct copy of the
Company’s Articles of Incorporation and By-Laws, and all amendments
thereto.  The Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligations of the Company, enforceable in
accordance with its terms and conditions. The Company need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to consummate the transactions
contemplated by this Agreement, except as otherwise set forth herein.
 
(b)           Capitalization. Schedule 2(b) attached hereto sets forth a true
and complete list of all outstanding capital stock and share units of the
Company, the names of the share unit owners and the % ownership shall by deemed
as final and fully represents the Capitalization of the company.  As of the
Closing Date, the authorized capital stock of the Company consists solely of
Share Units have been duly and validly authorized, and are outstanding and fully
paid and non-assessable.  After consummation of the transactions contemplated by
this Agreement, all issued and outstanding common stock of the Company as set
forth on Schedule 2(b) attached hereto will be owned by the Buyer.  There are no
agreements or arrangements among any shareholders of the Company with respect to
voting or transfers of the Shares.  The Shares constitute One Hundred Percent
(100%) of the total issued and outstanding common stock of the Company, and has
been duly and validly authorized and issued in the name of Sellers and is fully
paid and non-assessable, and is free and clear of any and all liens, claims and
encumbrances of any kind whatsoever.  Except as otherwise set forth in Schedule
2(b) attached hereto: (i) no subscription, warrant, option, convertible security
or other right (contingent or other) to purchase or acquire any shares of any
class of capital stock of Company is authorized or outstanding; (ii) there is
not any commitment of Company to issue any shares, warrants, options, or other
such rights or to distribute to holders of any class of their capital stock any
evidences of indebtedness or assets; and (iii) the Company does not have an
obligation (contingent or other) to purchase, redeem or otherwise acquire any
shares of its capital stock or any interest therein or to pay any dividend or
make any other distribution in respect thereof.
 
(c)           Noncontravention. Except as set forth on Schedule 2(c), neither
the execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby will: (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which the
Company is subject or any provision of the Articles of Incorporation, as amended
or By-Laws of the Company, as amended; or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Company is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets), except where the violation, conflict, breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not have a material adverse effect on the
Business, financial condition, operations, results of operations, or future
prospects of the Company or on the ability of the Parties to consummate the
transactions contemplated by this Agreement.  Except as set forth in Schedule
2(c), Company does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement  except where the failure to give notice, to file, or to obtain
any authorization, consent, or approval would not have a material adverse effect
on the business, financial condition, operations, results of operations, or
future prospects of the Company or on the ability of the Parties to consummate
the transactions contemplated by this Agreement.
 
Page 8 of 36

--------------------------------------------------------------------------------


 
(d)           Brokers' Fees. Except as set forth in Schedule 2(d), the Company
has no Liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
for which Buyer could become liable or obligated.
 
(e)           Title to Assets.  Except as set forth in Schedule 2(e), the
Company has good and marketable title to, or a valid leasehold interest in, the
properties and assets used by them, located on their premises, or shown on the
Most Recent Balance Sheet or acquired after the date thereof, free and clear of
all Security Interests, except for properties and assets disposed of in the
Ordinary Course of Business since the date of the Most Recent Balance Sheet.
 
(f)           Subsidiary. Except as set forth on Schedule 2(f), (collectively,
the “Subsidiaries”), the Company has no subsidiaries and is not engaged in any
joint venture or partnership with any other Person, or is an Affiliate of any
other Person.
 
(g)           Events Subsequent to Most Recent Fiscal Year End.  The Company’s
Fiscal Year ends on December 31.  The most recent Fiscal year terminated
December 31, 2007.  Company Financial Statements include the Unaudited Profit
and Loss (P&L) and the Unaudited Balance Sheet; the most recent statements are
for the year ending December 31, 2007 and for the eleven months to 30th November
2008.  Except as set forth in Schedule 2(g), since the Most Recent Fiscal Year
End and the Period to 30th November 2008, there has not been any material
adverse change in the Business, financial condition, operations, results of
operations, or future prospects of the Company. Without limiting the generality
of the foregoing, since that date, except as set forth in Schedule 2(g):


(i)
the Company has not sold, leased, transferred, or assigned any material portion
of its assets, tangible or intangible, outside the Ordinary Course of Business;



(ii)
the Company has not entered into any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses)  outside the
Ordinary Course of Business involving expenditures of more than Five Thousand
Dollars ($5,0000);



(iii)
No party has accelerated, terminated, materially modified, or cancelled any
agreement, contract, lease, or license (or series of related agreements,
contracts, leases, and licenses) involving more than [Five Thousand Dollars
($5,000) to which the Company is a party or by which it is bound;



(iv)
the Company’s material assets, tangible or intangible, are free and clear of any
liens, claims, and encumbrances;

 
Page 9 of 36

--------------------------------------------------------------------------------


 

 
(v) 
the Company has not made any capital expenditure (or series of related capital
expenditures) outside the Ordinary Course of Business in excess of Five Thousand
Dollars ($5,000); 

 
(vi)
the Company has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of any other Person (or series of
related capital investments, loans, and acquisitions) outside the Ordinary
Course of Business;



(vii)
the Company has not created, incurred, assumed, or guaranteed more than Five
Thousand Dollars ($5,000) in aggregate indebtedness for borrowed money and
capitalized lease obligations;



(viii)       
the Company has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) outside the Ordinary Course of
Business involving more than Ten Thousand Dollars ($10,000);



(ix)
the Company has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to its property;



(x)
the Company has not granted any increase in the base compensation of any of its
members, managers, directors, officers, and employees;



(xi)
the Company has not adopted, amended, modified, or terminated any bonus,
profit-sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its directors, officers, and employees;



(xii)
the Company has not made any other material change in employment terms for any
of its directors, officers, and employees; and
       
(xiii) 
the Company has not committed to any of the foregoing. 




(h)           Legal Compliance.  Except as set forth on Schedule 2(h), the
Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced, or is threatened or pending, against any of them alleging any failure
so to comply, except where the failure to comply would not have a material
adverse effect on the Business, financial condition, operations, results of
operations, or future prospects of the Company or the Shares.


(i)           Tax Matters.


(i)
The Company has filed all Tax Returns that it was required to file other than
Tax Returns that are the subject of valid extensions.  All such Tax Returns were
correct and complete in all material respects.  Except as set forth in Schedule
2(i), all Taxes owed by the Company (whether or not shown on any Tax Return)
have been paid when due.  Except as set forth in Schedule 2(i), the Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return.  No claim has ever been made by an authority in a jurisdiction
where the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.  There are no Security Interests on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any Tax.

 
Page 10 of 36

--------------------------------------------------------------------------------


 
(ii)
The Company has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to or on account of any employee,
leased employee, independent contractor, creditor, member, or other third-party.



(iii)
The Company does not expect any authority to assess any additional Taxes on the
Company for any period for which Tax Returns have been filed. There is no
material dispute or claim concerning any Tax Liability of the Company either (A)
claimed or raised by any authority in writing, or (B) based upon personal
contact with any agent of such authority.  Schedule 2(i) lists all federal,
state, local, and foreign income Tax Returns filed with respect to the Company
for taxable periods ended on December 31, 2007, and indicates those Tax Returns
that have been audited, and indicates those Tax Returns that currently are the
subject of audit.  Prior to Closing, the Company will have made available to
Buyer correct and complete copies of all federal income Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by the
Company since December 31, 2007.



(iv)
The Company has not waived any statute of limitations in respect of Taxes or
agreed to any pending extension of time with respect to a Tax assessment or
deficiency.



(v)
The unpaid Taxes of the Company (A) did not, as of the Most Recent Fiscal Year
End, exceed by any material amount the reserve for Tax Liability (rather than
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Most Recent Balance Sheet
(rather than in any notes thereto), and (B) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company in filing their Tax Returns.

 

(j)           Real Property.
 

  (i)  Schedule 2(j) lists all of the Company’s real property by legal
descriptionand a brief summary of each property (collectively, the “Real
Property”);       
(ii)
Schedule 2(j), lists and describes all real property leased or subleased to the
Company.  Prior to the Closing, the Company or the Sellers will have made
available to Buyer correct and complete copies of the leases and subleases
listed in Schedule 2(j). With respect to each lease and sublease listed in
Schedule 2(j), the Company and Sellers further jointly and severally represent
and warrant to Buyer:



 
(A)
the lease or sublease is legal, valid, binding, enforceable, and in full force
and effect in all material respects; and

 
Page 11 of 36

--------------------------------------------------------------------------------


 
 
(B)
no party to the lease or sublease is in material breach or default, and no event
has occurred which, with notice or lapse of time, would constitute a breach or
default or permit termination, modification, or acceleration thereunder.



 
(C)
no party to the lease or sublease has repudiated any material provision thereof;



 
(D)
there are no material disputes, oral agreements, or forbearance programs in
effect as to the lease or sublease;



 
(E)
the Company has not assigned, transferred, conveyed, mortgaged, deeded in trust,
or encumbered any interest in the leasehold or sublease hold; and



 
(F)
all facilities leased or subleased thereunder are supplied with utilities and
other services necessary for the operation of said facilities in the same manner
has they have been operated.



(k)           Intellectual Property.


(i)
Except as set forth on Schedule 2(k), the Company owns or has the right to use
pursuant to license, sublicense, agreement, or permission all Intellectual
Property necessary for the operation of the Business of the Company as presently
conducted.

 
The Company has no intellectual property interest in the library of programming
know as the Vision Video library which as been used previously by the Company
but is and remains at all time the property of Vision Video Inc.



(ii)
the Company has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of
third-parties in any material respect, and the Company has not ever received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party).  No third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of the Company.



(iii)
Schedule 2(k) identifies each trademark registration which has been issued to
any of the Company with respect to any of its Intellectual Property.  Schedule
2(k) also identifies each trade name, fictitious name or unregistered trademark
used by the Company in connection with any of its Business.  With respect to
each item of Intellectual Property required by this Section 3(l)(iii) to be
identified in Schedule 2(k)(iii), the Sellers and the Company jointly and
severally represent and warrant to the Buyer:



 
(A)
the Company possesses all right, title, and interest in and to the Intellectual
Property, free and clear of any Security Interest, license, or other
restriction;

 
Page 12 of 36

--------------------------------------------------------------------------------



 
 
(B)
the Intellectual Property is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge;



 
(C)
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the Intellectual Property; and



 
(D)
the Company has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the Intellectual Property.



(l)           Tangible Assets. Except as set forth on Schedule 2(l), the Company
owns or leases all buildings, machinery, equipment, and other tangible assets
necessary for the conduct of their businesses as presently conducted. The
tangible assets, in the aggregate, are free from material defects (patent and
latent), have been maintained in accordance with normal industry practice, are
in good operating condition and repair (subject to normal wear and tear), and
are suitable for the purposes for which it presently is used, except where the
failure of the tangible assets to meet the foregoing standards would not have a
material adverse effect on the Business, financial condition, operations,
results of operations, or future prospects of the Company.
 
(m)   Contracts. Schedule 2(m) lists and contains accurate copies of the
following contracts and other agreements, written or oral, to which the Company
is a party:


(i)
any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments;



(ii)
any agreement (or group of related agreements) for the purchase or sale of raw
materials, commodities, supplies, products, or other personal property, or for
the furnishing or receipt of services, the performance of which will extend over
a period of more than one year or involve consideration in excess of Five
Thousand Dollars ($5000);



(iii)
any agreement concerning a partnership or joint venture in which Company
participates;



(iv)
any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation or under which it has imposed a Security Interest
on any of its assets, tangible or intangible;



(v)
any agreement concerning confidentiality or noncompetition;



(vi)
any agreement with any member  or any Affiliates thereof, of the Company;



(vii)
any profit sharing, stock option, stock purchase, stock appreciation, deferred
compensation, severance, or other plan or arrangement for the benefit of its
current or former directors, officers, and employees;

 
Page 13 of 36

--------------------------------------------------------------------------------


 

 
(viii) 
any collective bargaining agreement; 




(ix)
any written agreement for the employment of any individual  on a full-time,
part-time, consulting, or other basis or providing material severance benefits;



(x)
any agreement under which it has advanced or loaned any amount to any of its
directors, officers, and employees outside the Ordinary Course of Business; and



(xi)
any agreement under which the consequences of a default or termination could
have a material adverse effect on the Business, financial condition, operations,
results of operations, or future prospects of the Company.



Prior to the Closing, the Company and the Sellers will have made available to
Buyer a correct and complete copy of each written agreement listed in Schedule
2(m) (as amended to date) and a written summary setting forth the terms and
conditions of each oral agreement referred to in Schedule 2(m). With respect to
each such agreement, the Sellers and the Company jointly and severally represent
and warrant to the Buyer, as follows: (A) the agreement is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
no party is in material breach or default, and no event has occurred which with
notice or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the agreement; and (C) no
party has repudiated any material provision of the agreement.


(n)           Powers of Attorney. Except as set forth on Schedule 2(n), there
are no material outstanding powers of attorney executed on behalf of the
Company.
 
(o)           Insurance.   Schedule 2(o) sets forth the following information
with respect to each insurance policy (including policies providing property,
casualty, health, dental, life liability, and workers' compensation coverage and
bond and surety arrangements) to which the Company is a party, a named insured,
or otherwise the beneficiary of coverage:


(i)
the name, address, and telephone number of the agent;



(ii)
the name of the insurer, the name of the policyholder, and the name of each
covered insured other than employees;



(iii)
the policy number and the period of coverage;

 
(iv)
the scope (including an indication of whether the coverage was on a claims made,
occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage;



(v)
a description of any retroactive premium adjustments or other loss-sharing
arrangements;

 
Page 14 of 36

--------------------------------------------------------------------------------


 
(vi)
true and complete copies of all existing policies of insurance to which the
Company is a party or under which any they or any director is covered;



(vii)
true and complete copies of all pending applications for policies of insurance
pending endorsements, policy changes, and current and historical program
financial agreements and plan documents;

 

 
(viii) 
any material statement, letters, memoranda with regard to the adequacy of such
entity’s coverage or of the reserves for claims; 




(ix)
true and complete loss runs for all insurance claims and workers’ compensation
claims for 2007 and 2008;



(x)
all self-insurance arrangement by or interest in any “captive insurance”
company, including any reserves established thereunder;



(xi)
all contract or arrangement, other than a policy of insurance, for the transfer
or sharing of any risk; and



(xii)
all obligations to third-parties with respect to insurance (including such
obligations under leases and service agreements) and identifies the policy under
which such coverage is provided.



The Sellers and the Company further jointly and severally represent and warrant
that, all of the insurance agreements required to be disclosed pursuant to this
Section 2: (A) are valid, outstanding and enforceable; (B) are issued by an
insurer that is financially sound and reputable; (C) the Financial Statements
provide for all obligations for the payment of all insurance claims, premiums
and fees, and (D) shall remain in full force and effect after the consummation
of the transactions contemplated hereby, including, but not limited to the
Company’s workers’ compensation insurance.
 
(p)           Litigation.  Schedule 2(p) sets forth each instance in which the
Company is: (i) subject to any outstanding injunction, judgment, order, decree,
ruling, or charge; or (ii) a party or is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator.
 
(q)           Employees.  Except as set forth in Schedule 2(q), no executive,
key employee, or group of employees has any plans to terminate employment with
the Company.  The Company is not a party to any agreement, contract or
understanding with any past or present director, officer, or employee of the
Company, and the Company has no obligations whatsoever to any past or present
director, officer, or employee of the Company.  The Company is not a party to or
bound by any collective bargaining agreement, nor has it experienced any
strikes, grievances, claims of unfair labor practices, or other collective
bargaining disputes.  The Sellers and the Company have no knowledge of any
organizational effort presently being made or threatened by or on behalf of any
labor union with respect to employees of the Company and confirm that all
employees other than the Sellers have been invited to remain with the company
and will be provided with fixed term contracts on terms and conditions similar
to that which they currently enjoy and that the term of such contracts will
expire on June 01st 2009.
 
Page 15 of 36

--------------------------------------------------------------------------------


 
(r)           Accounts Receivable.  Attached hereto as Schedule 2(r) is a
complete list, as of the date hereof, of the Company’s accounts receivable: (i)
Each Account represents a bona fide sale or lease of services to customers in
the ordinary course of the applicable Company’s business; (ii) the amounts shown
on any aged receivable trial balance of any Company delivered to Buyer pursuant
to the terms of this Agreement and on the books and records of the Company are
actually owing to the applicable Company and are not in any way contingent upon
any further action by such Company; (iii) in the case of each Account, and to
the knowledge of the Sellers, there are no setoffs, claims or disputes existing
or asserted with respect to such Account and no Company has made any agreement
with any Account Debtor for any deduction therefrom except a discount or
allowance allowed by such Company in the ordinary course of its business for
prompt payment; (iv) to the knowledge of the Sellers, there are no facts, events
or occurrences which in any way impair the validity or enforcement of such
Account or tend to reduce the amount payable thereunder as shown on the aged
receivable trial balance of the applicable Company and such Company’s books and
records; (v) no Company has received notice of proceedings or actions which are
threatened or pending against any Account Debtor; and (vi) to the knowledge of
the Sellers no Account Debtor is unable generally to pay its debts as they
become due.
 
(s)           No Undisclosed Liabilities. Except as set forth on Schedule 2(s)
attached hereto, the Company has no liabilities (whether accrued, absolute,
contingent or otherwise, and whether due or to become due or asserted or
unasserted), apart from: (i) liabilities provided for in the Financial
Statements (other than liabilities which, in accordance with generally accepted
accounting principles, need not be disclosed); (ii) liabilities (other than
accounts payable) incurred since the Financial Statements, in the ordinary
course of business consistent with past practice; (iii) accounts payable since
the Financial Statements incurred in the ordinary course of business consistent
with past practice; and (iv) accounts payable with respect to legal fees and
costs relating to the legal matters described on Schedule 2(s) attached hereto.
 
(t)           Companies’ Bank Accounts.  Schedule 2(t) attached hereto lists any
and all Company bank accounts together with each respective account closing
balance on November 01, 2008.
 
(u)           Disclosure.  Neither this Agreement nor any other agreement,
document, certificate or written statement furnished to the Buyer by or on
behalf of the Sellers or the Company in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact relating directly to the Company necessary in order to
make the statements contained herein or therein not misleading.  There is no
fact within the knowledge of the Sellers or the Company which has not been
disclosed herein or in writing to the Buyer and which taken by itself would
constitute a circumstance having a material adverse effect on the Company’s
business.  Without limiting the generality of the foregoing, neither the Company
nor the Sellers have any knowledge that there exists, or there is pending or
planned, any statute, rule, law, regulation, standard or code which would have a
material adverse effect on the Company’s business.
 
(v)           Disclosure of Agreement Terms.  Prior to the Closing Date, none of
the Sellers, the Company nor Buyer, nor any of their affiliates, nor any of
their respective agents or representatives, shall issue any press release or
public statement concerning this Agreement or the Transactions without obtaining
the prior written approval of the Parties, unless such disclosure is required by
applicable law.  Neither Sellers nor Buyer may disclose the terms and conditions
of this Agreement to any Person without the prior written consent of the other
Party or Parties, as applicable, except as may be required by applicable law or
an order from a court or administrative body of competent jurisdiction (but only
to the extent so required and only after giving reasonable prior notice to the
other Party or Parties, as applicable and cooperating with the other Party or
Parties, as applicable in any efforts to legally oppose such disclosure).  The
foregoing notwithstanding, the Parties shall be permitted to make such
disclosures to their respective accountants, lawyers, financial institutions,
lending sources, senior employees and related Persons as may be appropriate,
provided that such Parties are bound by the foregoing nondisclosure provisions.
 
Page 16 of 36

--------------------------------------------------------------------------------



4.           Representations and Warranties Regarding the Sellers and the Buyer:


(a)           Representations and Warranties of the Sellers. Each of Sellers
represents and warrants to Buyer that the statements contained in this Section
4(a) are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.

     


(i) 
Authority. Sellers, after consultation with counsel, understand all of the
undertakings set forth in this Agreement and have the right and power, as well
as full capacity to enter into, execute, deliver, and perform this
Agreement.  This Agreement constitutes the valid and legally binding obligations
of the Sellers, enforceable in accordance with its terms and conditions.  The
Sellers need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement. 

 
(ii)
Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Sellers are subject.



(iii)
Brokers' Fees.  The Sellers have no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.



(iv)
Shares. The Sellers are the holders of record and beneficially own the Shares,
free and clear of any restrictions on transfer (other than any restrictions
under the Securities Act and state securities laws), Taxes, Security Interests,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. The Sellers are not a party to any option, warrant, purchase
rights, or other contract or commitment that could require the Sellers to sell,
transfer, or otherwise dispose of the Shares.

 
(b)           Representations and Warranties of the Buyer.  Buyer represents and
warrants to the Company that the statements contained in this Section 4(b) are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date, except as set forth herein.


(i)
Organization of Buyer. Buyer is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.  Attached hereto
as Schedule 4(b)(i) are true and correct copies of the Buyer’s Articles of
Incorporation and By-Laws, as amended.

 
(ii)
Authorization of Transaction. Buyer has full power and authority (including full
corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms and conditions except insofar as enforceability is limited by
applicable bankruptcy, creditor, insolvency, or other laws of similar effect and
by general principles of equity.



(iii)
Brokers' Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 
Page 17 of 36

--------------------------------------------------------------------------------


 

  (vi) 
Relocation of Faith TV. The Buyer agreed not to relocate Faith TV and all its
business and operations to its facility at Myerlake lake Cycles, Clearwater
until the payment due under 2.d(i) on February 17th 2009 has been paid in full. 

 

  (v) 
Programming of Vision Video Library. The Buyer agrees that it will provide a
program slot in its weekly schedule to program up to one hour per week for a
period of three years from the date of this Agreement, programming from the
Vision Video Library provided by Kenneth Curtis and William Curtis.  This
programming, which Kenneth Curtis and William Curtis will have the option but
not the obligation to provide, will be provided free of charge to the Buyer and
the Buyer, Kenneth Curtis and William Curtis shall share in the advertising
slots during the broadcast of this programming with 50% of the slots being made
available to be shared by Kenneth Curtis and William Curtis. The programming
shall be suitable family friendly programming and shall be scheduled at the sole
discretion of the Buyer. 

        
5.           Pre-Closing Covenants.


The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:


(a)           General. Each of the Parties will use their or its Best Efforts to
take all action and to do all things reasonably necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the closing conditions set
forth in Section 6 below).
 
(b)           Notices and Consents.  The Company or the Sellers will give any
notices to third-parties, and the Company and Sellers will use its and their
Best Efforts to obtain any third party consents, that Buyer reasonably may
request in connection with the matters referred to in Section 3(c) above.  Each
of the Parties will give any notices to, make any filings with, and use its Best
Efforts to obtain any authorizations, consents, and approvals of governments and
governmental agencies in connection with the matters referred to in this
Agreement.
 
(c)           Operation of Business. The Company will not engage in any
practice, take any action, or enter into any transaction outside the Ordinary
Course of Business.  Without limiting the generality of the foregoing, Company
will not: (i) declare, set aside, or pay any dividend or make any distribution
with respect to its common stock or redeem, purchase, or otherwise acquire any
of its common stock; or (ii) otherwise engage in any practice, take any action,
or enter into any transaction of the sort described in Section 3(h) above.
 
(d)           Preservation of Business. The Company will keep its Business and
properties substantially intact, including its present operations, physical
facilities, working conditions, and relationships with lessors, licensors,
suppliers, customers, and employees.
 
(e)           Full Access. The Company and Sellers will permit representatives
of Buyer to have full access at all reasonable times, and in a manner so as not
to interfere with the normal business operations of the Company to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to the Company.
 
(f)           Notice of Developments. Each Party will give immediate written
notice to the other Party of any material adverse development causing, or
potentially causing, a breach of any of its own representations and warranties
in Sections 3 and 4 above.  No disclosure by any Party pursuant to this section,
however, shall be deemed to amend or supplement any Schedule attached hereto or
to prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.
 
Page 18 of 36

--------------------------------------------------------------------------------


 
6.           Conditions to Obligation to Close.
 
(a)           Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions and receipt of the
following deliveries on or before the Closing Date from the Company or Sellers;


(i) 
the representations and warranties set forth in Section 3 above shall be true
and correct in all material respects at and as of the Closing Date; 

 
(ii)
the Company shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;



(iii)
no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (A) prevent consummation of
any of the transactions contemplated by this Agreement; (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation; and (C) affect adversely the right of Buyer to own the Interests;



(iv)
(iv) is intentionally deleted



(v)
the Company shall have provided Buyer with the Opinion Letter substantially in
the form set out in Exhibit D with a good standing certificate for the Company
from its jurisdiction of organization dated no more than twenty (10) days from
the Closing Date;



(vi)
the stock certificates evidencing the Shares appropriately and legally executed
by an authorized officer of the Company, together with the payment of Transfer
Taxes, if any;



(vii)
the Shareholders Agreement on such terms and conditions as are satisfactory to
the Buyer and its counsel;

 


  (viii)
this Agreement;

 

  (ix) Intentionally deleted

 

 
(x) 
all actions to be taken by the Company in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Buyer and its counsel; 

 

 
(x) 
payment from Sellers for Transfer Taxes, if any; and 

 
Page 19 of 36

--------------------------------------------------------------------------------


 

  (xi) 
Buyer shall have completed its due diligence investigation of the Company the
results of which are acceptable to Buyer and its counsel, in their sole
discretion.  Buyer may waive any condition specified in this Section 6(a), if it
executes a writing so stating at or prior to the Closing, or extend the Closing
Date for up to an additional ten (10) days during which period the Company
and/or Sellers shall take all such actions as are necessary and appropriate to
satisfy the condition. 

 
(b)           Conditions to Obligation of the Company. The obligation of the
Company and Sellers to consummate the transactions to be performed by them in
connection with the Closing is subject to satisfaction of the following
conditions and the receipt of the following deliveries on or before the Closing
Date from Buyer;


(i)
the representations and warranties set forth in Section 4 above shall be true
and correct in all material respects at and as of the Closing Date;



(ii)
Buyer shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing;



(iii)
no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

 
(iv), (v) and (vi)  are intentionally deleted


(vii)
the portion of the Purchase Price payable pursuant to Section 2(b)(1);

 

 
(viii) 
this Agreement; and 

 

(ix)
all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Company and Sellers.



The Company and Sellers may waive any condition specified in this Section 6(b)
if each of them executes a writing so stating at or prior to the Closing, or
extend the Closing Date for up to an additional ten (10) days, during which
period the Company shall take all reasonable actions as are necessary and
appropriate to satisfy the condition.


7.           Termination.


(a)   Termination of Agreement. Buyer may terminate this Agreement by giving
written notice to the Company or Sellers at any time prior to the Closing in the
event Sellers or the Company has breached any material representation, warranty,
or covenant contained in this Agreement in any material respect, Buyer has
notified Sellers or the Company of the breach, and the breach has continued
without cure for a period of three (3) days after the notice of breach, or if
Buyer discovers any discrepancy in its due diligence.  If the Buyer terminates
this Agreement, all rights and obligations of the Buyer hereunder shall
terminate without any Liability.
 
Page 20 of 36

--------------------------------------------------------------------------------


 
8.           Post-Closing Covenants.


The Parties agree as follows with respect to the period following the Closing.


(a)           General.  In case at any time after the Closing any further
reasonable action is necessary to carry out the purposes of this Agreement, each
of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other Party or their
counsel may reasonably request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
under Section 9 below).
 
(b)           Litigation Support.  In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with:
(i) any transaction contemplated under this Agreement; or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Company, each of the other Parties shall cooperate
with such Party or its counsel in the defense or contest, make available their
personnel, and provide such testimony and access to their books and records as
shall be reasonably necessary in connection with the defense or contest, all at
the sole cost and expense of the contesting or defending Party (unless the
contesting or defending Party is entitled to indemnification under Section 9
below).
 
(c)           Transfer Taxes and Certain Expenses.  All Taxes and fees imposed
with respect to this transaction, including but not limited to Taxes and fees on
the act of selling or delivering the Shares or documents to Buyer or recording
or lodging of documents with any governmental entity, shall be paid by the
Sellers.
 
(d)           Confidentiality.  The Company, the Sellers and Buyer will treat
and hold as such all of the Confidential Information that it receives from the
other, refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to the disclosing Party or
destroy, at the request and option of the disclosing Party, all tangible
embodiments (and all copies) of the disclosing Party's Confidential Information
which are in its possession. In the event that a Party is requested or required
(by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information of another Party, such Party
shall notify the disclosing Party promptly of the request or requirement so that
the disclosing Party may seek an appropriate protective order or waive
compliance with the provisions of this section.  If, in the absence of a
protective order or the receipt of a waiver hereunder, a Party is, on the advice
of counsel, compelled to disclose any Confidential Information of another Party
to any tribunal or else stand liable for contempt, such Party may disclose the
Confidential Information to the tribunal; provided, however, that such Party
shall use its Best Efforts to obtain an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the  disclosing Party may designate.
 
9.           Remedies for Breaches of This Agreement.
 
Any notice of breach of this Agreement shall be the subject of notice as set out
in 10(f) and in the event of receipt of any notice of breach, the party
receiving the notice will have 10 business days to cure the breach from the
receipt of any such notice.
 
(a)           Survival of Representations and Warranties.  All of the
representations and warranties of the Company and Sellers contained in Section
3, 8, and 9 as applicable and all of the representations and warranties of Buyer
contained in Section 4 shall survive the Closing hereunder and the execution or
delivery of any documentation in connection therewith.
 
Page 21 of 36

--------------------------------------------------------------------------------


 
(b)           Indemnification Provisions for Benefit of Buyer.  In the event
that: (A) the  Company or Sellers breaches any of its or his representations,
warranties, or covenants set forth herein, or a claim is made against Buyer; and
(B) Buyer makes a written claim for indemnification against the Company and/or
Sellers, then the Company and the Sellers shall jointly and severally indemnify,
hold harmless and defend Buyer from and against any Adverse Consequences claimed
of Buyer to the extent the same are alleged to be or have been caused by the
breach,


(c)           Indemnification Provisions for Benefit of the Company. In the
event that: (A) Buyer breaches any of its representations, warranties, or
covenants set forth herein; and (B) the Company or Sellers makes a written claim
for indemnification against Buyer with respect thereto within any applicable
survival period as set forth in Section 9(a), then Buyer shall indemnify, hold
harmless and defend the Company from and against any Adverse Consequences
claimed by the Company or Sellers to the extent the same are alleged to be or
have been caused by the breach.


(d)           Matters Involving Third Parties.


(i)
If any third-party shall notify any Party (the "Indemnified Party") with respect
to any matter (a "Third-Party Claim") which may give rise to a claim for
indemnification against any other Party (the "Indemnifying Party") under this
Section 9, then the Indemnified Party shall promptly (and in any event within
ten (10) business days after receiving notice of the Third-Party Claim) notify
each Indemnifying Party thereof in writing; provided, however, that failure to
provide such notice on a timely basis shall not release the Indemnifying Party
from any of its obligations under this Section 9 except to the extent the
Indemnifying Party is materially prejudiced by such failure.



(ii)
The Indemnifying Party will have the right at any time to assume and thereafter
conduct the defense of the Third-Party Claim with counsel of its choice;
provided, however, that the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld or delayed).



(iii)
Unless and until the Indemnifying Party assumes the defense of the Third-Party
Claim as provided in Section 9(d)(ii) above, the Indemnified Party may defend
against the Third-Party Claim in any manner it reasonably may deem appropriate.



(iv)
In no event will the Indemnified Party consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of each of the Indemnifying Parties (not to be
unreasonably withheld or delayed).



(v)
In the event that any Party suffers damage or loss in respect of which it has or
makes a valid claim against another Party for indemnification, where it is
otherwise appropriate to do so, it must take reasonable steps to mitigate its
loss or damage.



(e)           Offset Rights.  Buyer shall be entitled to offset any Adverse
Consequences which results in a liability from events which the Seller had
knowledge of or would reasonably have been expected to anticipate and which were
not disclosed to the Buyer , or breach of the Company’s or Sellers’
representations and warranties or covenants resulting in an actual loss or a
loss which can be reasonably estimated, against any issuances of compensation or
payments due the Sellers or the Company hereunder or under any other agreement
with Buyer.
 
Page 22 of 36

--------------------------------------------------------------------------------


 
10.   Miscellaneous.
 
(a)           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, and their respective
successors and permitted assigns.
 
(b)           Entire Agreement. This Agreement (including the Schedules,
Exhibits and documents referred to herein) constitutes the entire agreement
between the Parties and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
related in any way to the subject matter hereof.
 
(c)           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may: (i) assign any
or all of its rights and interests hereunder to one or more of its Affiliates;
and (ii) designate one or more of its Affiliates to perform its obligations
hereunder.
 
(d)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument, AND ORIGINAL SIGNATURES
MAY BE TRANSMITTED BY FACSIMILE OR BY ELECTRONIC MAIL.
 
(e)           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(f)           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
If to Buyer: 
Copy to:    
Valcom, Inc.  
Sichenzia Ross Friedman Ference LLP
2113A Gulf Blvd.
61 Broadway
Indian Rocks Beach,
32nd Floor
Florida  33785
New York, New York 33309 
Attn.:  Mr. Vince Vellardita 
Attn.: Darrin M. Ocasio, Esq. 

 
Page 23 of 36

--------------------------------------------------------------------------------


 
If to Sellers/Company:   
Copy to:       
Attn.: (Attorney’s Name to be provided) 
Vision Video Inc. 
 
2030 Wentz Church Road 
 
PO Box 540 
 
Worcester. PA 19490 
     
Attn.:  Mr.  Kenneth Curtis 
 
Mr. William Curtis 
 

 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


Breach and Cure


(g)           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Florida without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida.
 
(h)           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Sellers.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder, or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.
 
(i)           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(j)           Expenses. Except as provided in Section 9 and Section 10, each of
Buyer and the Sellers shall bear his, her or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.  In the event of termination of this
Agreement, the obligation of each Party to pay his or its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another Party.
 
Page 24 of 36

--------------------------------------------------------------------------------


 
(k)           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word "including" shall mean including without limitation.
 
(l)           Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
(m)           Submission to Jurisdiction. The Parties acknowledge that a
substantial portion of negotiations, anticipated performance and execution of
this Agreement occurred, or shall occur, in Pinellas County, Florida and that,
therefore, each of the parties irrevocably and unconditionally: (i) agrees that
any  suit, action or legal proceeding arising out of or relating to this
Agreement, or the transactions contemplated hereby, must be brought in Pinellas
County, Florida; (ii) consents to the jurisdiction of such court in any suit,
action or proceeding; (iii) waives any objection which it may have to the laying
of venue of any such suit, action or proceeding in any of such courts; and
(iv) agrees that service of any court paper may be effected on such party by
mail, as provided in this Agreement, or in such manner as may be provided under
applicable laws or court rules in the State of Florida.
 
(n)           Attorneys’ Fees.  In the event any suit or other legal proceeding
is brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties, upon final judgment on the merits,
reasonable attorneys' fees and costs, including attorneys' fees and costs for
any appeal, incurred in bringing such suit or proceeding.
 
(o)           Representation by Counsel.  The Parties hereby acknowledge and
represent that they have each been separately represented and advised by counsel
of their choice with respect to the subject matters of, and their entry into,
this Agreement, that such counsel has reviewed and explained the provisions of
this Agreement to them, and that the terms and provisions of this Agreement are
the result of the free, voluntary and informed negotiation of the parties hereto
acting independently of each other and with the advise of counsel.
 
(o)           No Inferences Regarding Drafting.  The terms and provisions of
this Agreement are mutual and shall be construed and enforced without regard to
the fact that they may have been initially prepared and/or proposed by counsel
for a particular party or parties.
 
(q)           Exclusivity.  Neither the Company nor Sellers shall: (i) solicit,
initiate, or encourage the submission of any proposal or offer from any Person
relating to the acquisition of any of the Interests or other equity of the
Company, or any substantial portion of the assets of the Company (including any
acquisition structured as a merger or consolidation); or (ii) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. The Company or Sellers
shall notify Buyer immediately if any Person makes any proposal, offer, inquiry,
or contact with respect to any of the foregoing.


 
[SIGNATURE PAGE TO FOLLOW]




Page 25 of 36

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


COMPANY:


Faith TV, LLC., a Florida limited liability company


____________________________________
Signature:
Name:      ___________
Its:           ______________________


SELLERS:


Kenneth Curtis, an Individual


____________________________________
Signature:




William Curtis, an Individual


____________________________________
Signature:


Jim West, an Individual


____________________________________


Signature:


Mark McGregor, an Individual


____________________________________


Signature:


BUYER:
VALCOM, INC., a Delaware corporation


____________________________________
Signature:
Name:      Vince Vellardita
Its:           Chairman
 
 
Page 26 of 36

--------------------------------------------------------------------------------



Appendix of Attached Exhibits


 

Exhibit A-   No Exhibit A      Exhibit B-  Unaudited Financial Statements    For
the Fiscal Year Ended 31st December 2007   For the period to 30th November 2008
    The above Financial Statements have already been provided to the Buyer     
Exhibit C-  Schedule of
Agreements                                                       Already
Provided to the Buyer      Exhibit D  Opinion Letter      Exhibit E    Payment
Instruction 

 


                                                      


Page 27 of 36

--------------------------------------------------------------------------------


                                           
Exhibit D


FAITH TV,
L.L.C.                                                                                                December
14, 2008
2607 Success Drive
Odessa, FL  33556


Re:  Proposed sale to Valcom, Inc.


Dear Members:
Per your request regarding the planned sale of your LLC, I have reviewed the
status of your LLC through the Secretary of State in Tallahassee, Florida; have
reviewed your operating agreement; and have reviewed the Letter of Intent and
the Resolution to Sell Corporate Assets.  It is my opinion that you are able to
proceed with the sale immediately, as more fully set forth below.
Faith TV, LLC is a Limited Liability Company, duly organized, validly existing
and in good standing under the laws of the State of Florida.  Paragraph 5.5 of
the Operating Agreement gives the Board of Managers the power and authority to
purchase and own properties and to conduct the business which it is presently
conducting, as well as to sell the assets and property of the Company.  Although
the Operating Agreement included provisions requiring the members be given the
opportunity to purchase the interests in the Company prior to accepting outside
offers, the Resolution to Sell Corporate Assets was signed by all members,
waiving that requirement.  The execution, delivery and performance of the Asset
Purchase Agreement and related documents by Seller has been duly authorized and
approved by all requisite action on the part of its Board of Members as
reflected in the Resolution to Sell Corporate Assets executed on October 20,
2008.
The Asset Purchase Agreement and related documents are enforceable against the
Seller and Members in accordance with their terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws relating to or limiting creditors’ rights generally and by
equitable principles.
The execution and delivery of the Asset Purchase Agreement and related documents
do not, and the consummation of the transactions contemplated thereby and the
compliance with the terms thereof will not, (a) violate any law, judgment,
order, decree, statute, ordinance, rule or regulation applicable to Seller or
Members, or any permit, license or approval of any Governmental Entity, (b)
conflict with any provision of Seller’s certificate of incorporation or by-laws,
(c) result in any violation of, and will not conflict with, or result in a
breach of any terms of, or constitute a default under, any mortgage, instrument
or agreement to which Seller or any Member is a party or by which Seller or any
Member or any of the Purchased Assets is bound, or create any Lien upon any of
the Purchased Assets, or (d) require any notice to, or consent, approval, order
or authorization of, or the registration, declaration or filing with, any
Governmental Entity or other third party.
 
 

  Respectfully Submitted,                Robert N. Altman 

 
 
Page 28 of 36

--------------------------------------------------------------------------------




Exhibit E


Payment Instructions signed by the Sellers
 
 
 
 
 
 
 
 
 
Page 29 of 36

--------------------------------------------------------------------------------


 
Appendix of Attached Schedules
 

 

Schedule 2(a)  Organizational Documents of the Company 
Schedule (b)
Company Capitalization 
Schedule 2(c)
Conflicts, Consents and Approvals  
Schedule 2(d)
Broker’s Fees 
Schedule 2(e)
Title to Assets  Schedule 2(f)  Subsidiaries  Schedule 2(g)  Event Subsequent to
Most Recent Fiscal Year End  Schedule 2(h)  Legal Compliance 
Schedule 2(i)
Tax Matters 
Schedule 2(j)
Real Property
Schedule 2(j)(ii)
Leases / Sub-Leases  Schedule 2(k)  Intellectual Property  Schedule
2(l)             Tangible Assets  Schedule 2(m)  Contracts, other than those in
Exhibit C  Schedule 2(n)  Powers of Attorney  Schedule 2(o)  Insurance  Schedule
2(p)  Litigation  Schedule 2(q)  List of Employees  Schedule 2(r)  Accounts
Receivable  Schedule 2(s)  No Undisclosed Liabilities  Schedule 2(t) Company’s
Bank Accounts  

 
 
 
 
Page 30 of 36

--------------------------------------------------------------------------------


 
Exhibit A


No exhibit A




 
Exhibit B
 
Financial Statements


Already provided to the Buyer








Page 31 of 36

--------------------------------------------------------------------------------




Exhibit C


Schedule 2(c)(i)


 
Schedule 2(a)


Organizational Documents of the Company


To be provided












Schedule 2(b)


Company Capitalization




Current Faith TV, LLC. Shareholders
 
Name
Address/
Telephone
 
No Share
Certificates
Share
Units
Percentage
 
Kenneth Curtis
     
30%
 
William Curtis
     
50%
 
Jim West
 
Mark McGregor
 
 
     
 
15%
 
   5%
 
 





Page 32 of 36

--------------------------------------------------------------------------------




Schedule 2(c)


Conflicts, Consents and Approvals


None.






Schedule 2(d)


Broker’s Fees


None.




Schedule 2(e)


Title to Assets


Fixed Assets and Equipment Schedule already provided


Faith TV Owned Film and TV Program Library already provided




Schedule 2(f)


Subsidiaries


None.






Schedule 2(g)


Events Subsequent to Most Recent Fiscal Year End


None.


Schedule 2(h)


Legal Compliance


None.


Schedule 2(i)


Tax Matters


1.             
All tax returns for the year ending 2007 have been provided.

 
Page 33 of 36

--------------------------------------------------------------------------------


 
Schedule 2(j)


Real Property


None






Schedule 2(j) (ii)


Leases/Sub-Leases


1.          
The company office is located at 2607 Success Drive, Odessa.  The company is
currently renting on a month to month basis;




 
Schedule 2(k)


Intellectual Property
 
1.   
Domain registration

2.   
Name and Logo registration

3.   
Other copyrighted items, patents, registered trademarks (Attach List)

None


Schedule 2(l)


Tangible Assets
None


Schedule 2(m)


Contract Work in Progress
None


Schedule 2(n)


Powers of Attorney


None.


Schedule 2(o)


Insurance                   Already Provided

 
Page 34 of 36

--------------------------------------------------------------------------------




Schedule 2(p)


Litigation


None.




Schedule 2(q)


Employees


List of Employees already provided

 
Name
SS#
Address/
Telephone
 
Compensation
Type
Comments
                                                                               
   



No written employment contract exist for any employees




Schedule 2(r)


Accounts Receivable provided as of 30th November 2008


Schedule 2(s)


Undisclosed Liabilities




None

 
Page 35 of 36

--------------------------------------------------------------------------------




Schedule 2(t)


Company’s Bank Accounts


To be provided



 
 
 
 
 
 
Page 36 of 36